Prospectus June 26, 2007 Citicorp Mortgage Securities, Inc. (Depositor) CitiMortgage, Inc. (Sponsor) CMALT (CitiMortgage Alternative Loan Trust), Series 2007-A6(Issuing Entity) $960,049,676 (approximate) Senior and Subordinated REMIC Pass-Through Certificates The certificates are backed by pools of residential first-mortgage loans. The certificates represent obligations of the Issuing Entity only, and do not represent obligations of or interests in the Depositor, the Sponsor, or any of their affiliates. Principal and interest on the certificates will be distributed monthly, beginning July 25, 2007. Class IA-1 will benefit from a yield maintenance agreement with The Bank of New York. The Underwriter has committed to purchase all of the offered certificates (other than the ratio-stripped IO class certificates) from the Depositor. The purchase price for the certificates purchased by the Underwriter will be set by the Underwriter or negotiated by the purchaser and the Underwriter at the time of sale. Total proceeds to the Depositor for the certificates purchased by the Underwriter will be approximately $949,584,084, plus accrued interest from June 1, 2007 to the closing date. The remaining offered certificates will be transferred by the Depositor to the Sponsor as partial consideration for the purchase of the mortgage loans. The Sponsor does not intend to list any of the certificates on a national securities exchange or the Nasdaq Stock Market. You should read “General risk factors” beginning on page 48 and “Series risk factors” beginning on page 11before you purchase any certificates. RBS Greenwich Capital (Underwriter) The certificates are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the certificates or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. How to read this prospectus This prospectus consists of a prospectus supplement followed by a core prospectus. The core prospectus gives general background information that applies to all series of certificates. The supplement gives specific information about this series of certificates. You should note that some features described in the core prospectus may not apply to this series of certificates. You should carefully read both the core prospectus and the supplement before investing. In deciding whether to purchase certificates, you should rely solely on the information in this prospectus. We have not authorized anyone to give you different information about the certificates. Contents PROSPECTUS SUPPLEMENT 3 Summary 3 Series risk factors 11 The mortgage loans 12 Allocations and distributions 13 Weighted average lives and yields to maturity 24 Static pool information 35 Third-party originators 35 Servicers 36 Possible special servicer 38 Additional ERISA considerations 38 Legal investment 38 Federal income tax consequences 39 Legal proceedings 40 Plan of distribution 40 Legal opinions 41 Additional SEC filings 41 Appendix—Detailed description of the mortgage loans 42 CORE PROSPECTUS 47 Summary 47 General risk factors 48 Series structure 51 Subordination 57 Allocations 59 Distributions 63 Adjustments to class balances 68 Realized losses 69 Loss recoveries 70 Voting rights 70 Composite and component classes 71 Multiple pool series 71 Cross-collateralization 71 Clean-up call 78 Sensitivity of certificates to prepayments 78 Yield to maturity 80 CitiMortgage’s securitization programs 82 Static pool information 83 The mortgage loans 83 Insurance and other credit support 87 Mortgage documents 89 The Depositor and other affiliates of CitiMortgage 89 Mortgage loan underwriting 90 Servicing 93 The Trust 100 Book-entry and physical certificates 103 European purchasers 104 ERISA considerations 106 Legal investment considerations 107 Taxation of certificate holders 109 Taxation of the Trust 117 Legal aspects of mortgage loans 118 Use of proceeds 128 Additional information 128 INDEX 130 2 PROSPECTUS SUPPLEMENT Summary Offered certificates Class Principal balance at cut-off date, ± up to 5% Annual Interest rate Special features Expected rating Fitch/Moody’s/S&P Subordinated to IA-1 $67,500,000 (1) Group I, libor, yield protected, super senior AAA/Aaa/AAA N/A IA-2 67,500,000 (notional)(2) (1) Group I, inverse libor, IO AAA/Aaa/ – N/A IA-3 81,089,000 6% Group I, nas, super senior AAA/Aaa/AAA N/A IA-4 24,872,000 6% Group I, super senior AAA/Aaa/ – N/A IA-5 65,000,000 6% Group I, super senior AAA/Aaa/ – N/A IA-6 21,638,000 6% Group I, super senior AAA/Aaa/ – N/A IA-7 65,000,000 6% Group I AAA/Aaa/ – N/A IA-8 4,600,000 6% Group I, super senior support AAA/Aa1/ – N/A IA-9 3,890,000 6% Group I, super senior support AAA/Aa1/ – N/A IA-10 176,671,000 6% Group I, super senior AAA/Aaa/ – N/A IA-11 50,655,000 6% Group I, super senior AAA/Aaa/ – N/A IA-12 173,195,000 6% Group I, super senior AAA/Aaa/ – N/A IA-13 25,000,000 6% Group I, super senior AAA/Aaa/AAA N/A IA-14 10,539,000 6% Group I, super senior support AAA/Aa1/ – N/A IA-15 35,573,000 6% Group I, PAC, super senior AAA/Aaa/AAA N/A IA-16 20,000,000 6% Group I, TAC, accrual directed, super senior AAA/Aaa/AAA N/A IA-17 1,276,000 6% Group I, accrual, accrual directed AAA/Aaa/ – N/A IA-18 10,000 6% Group I, accrual AAA/Aaa/ – N/A IA-19 28,360,000 6.5% Group I, super senior AAA/Aaa/AAA N/A IA-20 17,349,000 5.5% Group I, accrual directed, super senior AAA/Aaa/AAA N/A IA-21 11,011,000 5.5% Group I, accrual, super senior AAA/Aaa/AAA N/A IA-22 13,524,000 6% Group I, nas, super senior support AAA/Aa1/ – N/A 3 IA-IO 859,436,246 (notional)(3) Variable (4) Group I, ratio-stripped IO AAA/Aaa/ – N/A IIA-1 20,069,000 5.5% Group II AAA/Aaa/ – N/A IIA-IO 20,572,386 (notional)(3) Variable (4) Group II, ratio-stripped IO AAA/Aaa/ – N/A A-PO 3,429,676 0% Composite ratio-stripped PO (5) AAA/Aaa/ – N/A B-1 25,238,000 Blended (6) Composite (5) AA/ – / – A B-2 8,252,000 Blended (6) Composite (5) A/ – / – A, B-1 B-3 6,309,000 Blended (6) Composite (5) BBB/ – / – A, B-1, B-2 Certificates not offered by this prospectus Class Principal balance at cut-off date, ± up to 5% Annual Interest rate Special features Subordinated to B-4 $4,369,000 Blended (6) Composite (5) A, B-1, B-2, B-3 B-5 3,397,000 Blended (6) Composite (5) A, B-1, B-2, B-3, B-4 B-6 2,912,939 Blended (6) Composite (5) A, B-1, B-2, B-3, B-4, B-5 Residuals N/A N/A Residual N/A (1) The annual interest rates for the first LIBOR accrual period of June 25, 2007 through July 24, 2007, the formulas for the annual interest rates for subsequent LIBOR accrual periods, and the maximum and minimum annual interest rates for each LIBOR and inverse LIBOR class are as follows: Annual interest rate Class LIBOR accrual period beginning date For first accrual period Formula for subsequent accrual periods Maximum Minimum IA-1 25th day of month 5.92% libor + 0.6%* 6%* 0.6% IA-2 25th day of month 0.08% 5.4% – libor 5.4% 0% * Class IA-1 will benefit from a yield maintenance agreement with The Bank of New York that may provide additional payments to those holders for distribution days for which LIBOR is greater than 5.4%. See “Allocations and distributions — Yield maintenance” below. (2) The notional balance of class IA-2 on any distribution day will equal the principal balance of class IA-1 on that distribution day. (3) After the first distribution day, each ratio-stripped IO class will have a notional balance on any distribution day equal to the aggregate scheduled principal balance of the premium loans of the related pool on the last day of the preceding month. (4) Each ratio-stripped IO class will accrue interest on its notional balance at an annual rate equal to the weighted average net loan rate of the premium loans in its related pool minus the target rate for that pool. The initial annual interest rates for the ratio-stripped IO classes are expected to be approximately: Class IA-IO 0.3544% Class IIA-IO 0.3876% (5) Each composite class A-PO and B-1 through B-6 has at all times a principal balance equal to the sum of the principal balances of its group I and group II component classes. The approximate initial principal balances of these component classes are: 4 Composite class Group I component class principal balance Group II component class principal balance A-PO $3,415,771 $13,904 B-1 24,687,371 550,629 B-2 8,071,962 180,038 B-3 6,171,354 137,646 B-4 4,273,679 95,321 B-5 3,322,886 74,114 B-6 2,849,386 63,553 (6) The “blended” interest rate for each class B composite class is based on annual interest rates of 6% on the principal balance of its group I component class and 5.5% on the principal balance of its group II component class. The initial annual blended rate is expected to be approximately 5.9891%. Transaction participants Sponsor CitiMortgage, Inc., a New York corporation Servicers CitiMortgage ABN AMRO Mortgage Group, Inc., a Delaware corporation and, as of March 1, 2007, a wholly-owned subsidiary of CitiMortgage (AAMG) Master Servicer CitiMortgage Depositor Citicorp Mortgage Securities, Inc., a Delaware corporation (CMSI) CitiMortgage and CMSI are located at 1000 Technology Drive O’Fallon, Missouri 63368-2240 (636) 261-1313 www.citimortgagembs.com Issuing entity CMALT (CitiMortgage Alternative Loan Trust), Series 2007-A6 (the Trust). The Trust’s CIK code for its SEC filings is 0001401024. Underwriter Greenwich Capital Markets, Inc. (Greenwich Capital) for the offered senior certificates, other than the ratio-stripped IO class certificates. The ratio-stripped IO class certificates will initially be transferred to the Sponsor as partial consideration for the purchase of the mortgage loans by CMSI, and may be sold by the Sponsor or held in its portfolio. 5 Trustee U.S. Bank National Association Corporate Trust Services One Federal Street – 3rd floor Boston, Massachusetts 02110 Phone: (617) 603-6402 Fax: (617) 603-6637 Website: http://www.usbank.com/abs The Trustee, a national banking association organized under the laws of the United States, is a wholly-owned subsidiary of U.S. Bancorp, the sixth largest bank holding company in the United States with total assets at March 31, 2007 exceeding $221 billion. The Trustee has acted as trustee of mortgage-backed securities since 1987. As of March 31, 2007, the Trustee (and its affiliate, U.S. Bank Trust National Association) was acting as trustee on approximately 1,009 issuances of prime residential mortgage-backed securities, with an outstanding aggregate principal balance of approximately $592,314,100,000. Paying agent, transfer agent and certificate registrar Citibank, N.A. Agency and Trust 388 Greenwich Street New York, New York 10013 Attn: Structured Finance Group Phone: (212) 816-5685 Fax: (212) 816-5527 Website: http://www.sf.citidirect.com More on the certificates Relative size of classes Class Approximate principal balance of class as percentage of principal balance of all classes at cut-off date (the class percentage) A B B-1 B-2 B-3 94.80% 5.20% 2.60% 0.85% 0.65% 6 Ratings The rating agencies for the senior classes are Fitch and Moody’s, and for classes IA-1, IA-3, IA-13, IA-15, IA-16, IA-19, IA-20 and IA-21 only, S&P; the rating agency for the offered subordinated classes is Fitch. The offered certificates will not be sold unless the rating agencies have rated the offered certificates as shown above. The ratings of class IA-1 do not address the likelihood that yield maintenance payments will be received. You should evaluate these ratings independently from similar ratings on other types of securities. A rating is not a recommendation to buy, sell or hold securities. A rating agency may revise or withdraw a rating at any time. Denominations $1,000 and any whole dollar amount above $1,000. Distribution days 25th day (or, if that is not a business day, the next business day) of each month, beginning July 25, 2007. Servicing fee 0.25% per annum on the scheduled principal balance of the mortgage loans, to be paid from collections of interest on the mortgage loans. Master Servicing Fee The master servicing fee, if any, will be payable from the servicing fee paid to AAMG without reimbursement from the Trust. Distribution priorities After payment of the servicing fee to the servicers, payments on the mortgage loans will be distributed as principal and interest on the certificates first to the class A certificates, in accordance with the allocation described in “Allocations” and “Distributions” in the core prospectus and “Allocations and distributions” in this prospectus supplement. Any remainder will be distributed to the class B certificates in order of seniority. See “Subordination” in the core prospectus. Loss allocations Losses on the mortgage loans will generally be allocated to the most subordinated classes, in order of subordination. Once the principal balances of the subordinated classes have been reduced to zero, losses will generally be allocated to the senior classes (with some adjustments for any accrual classes) in proportion to their principal balances. See “Adjustments to class balances” in the core prospectus. Last distribution day Group I certificates Group II certificates A-PO Class B certificates June 25, 2037 June 25, 2022 June 25, 2037 June 25, 2037 7 Optional redemption (clean-up call) At any time that the principal balance of the mortgage loans is less than 10% of the scheduled principal balance of the mortgage loans as of the cut-off date, CMSI may repurchase all the mortgage loans for their unpaid principal balance plus accrued interest, and other property of the Trust for its appraised value after estimated liquidation expenses, less any unrecovered advances. Certificate holders would then receive a final distribution reducing the principal balance of their certificates to zero. Some certificates may receive less than their principal balance plus accrued interest if the appraised value of the other property, less estimated liquidation expenses, is less than the unpaid principal balance of the related mortgage loan. Loss limits There are no special hazard, fraud or bankruptcy loss limits. Prepayment model and prepayment rates assumed in structuring series 100% of a prepayment curve model (the ppc prepayment model), which assumes prepayments are made at a 8% per annum rate in the first month, increasing by 16/11% (approximately 1.4545%) per annum in each following month until the 12th month, when the rate will be 24% per annum: Months (or partial months) since mortgage loan origination Approximate per annum prepayment rate 1 8.0000% 2 9.4545% 3 10.9091% 4 12.3636% 5 13.8182% 6 15.2727% 7 16.7273% 8 18.1818% 9 19.6364% 10 21.0909% 11 22.5455% 12 and after 24.0000% “Mortgage related securities” under SMMEA Classes A and B-1 Record date For a distribution day, the close of business on ·for LIBOR and inverse LIBOR classes, the day preceding that distribution day, and ·for all other classes, the last business day of the calendar month preceding that distribution day. 8 Accrual periods for LIBOR and inverse LIBOR classes LIBOR and inverse LIBOR classes accrue interest from the 25th day of each month preceding the related distribution day through the 24th day of the following month. For these classes, each accrual period will be considered to be 30 days, regardless of the actual number of days in the period. Closing date June 27, 2007 Conditions to closing The certificates offered by this prospectus will not be sold unless the certificates in classes B-4, B-5 and B-6 (none of which are offered by this prospectus) are sold on the closing date. Greenwich Capital (the Purchaser) has agreed to purchase the class B-4, B-5 and B-6 certificates on the closing date, subject to the satisfaction of customary closing conditions. Also see “Ratings” above. Federal taxes The Trust is not expected to be subject to federal income tax. See “Taxation of the Trust” in the core prospectus. Certificates will generally be taxed as if they were newly originated debt instruments. In particular, interest, original issue discount and market discount on a certificate will be ordinary income to the holder, and distributions of principal on a certificate will be a return of capital to the extent of the holder’s basis in the certificate. See “Taxation of certificate holders” in the core prospectus. Certain classes of certificates are issued with original issue discount or premium. See “Federal income tax consequences” in this prospectus supplement. Holders of any class of yield protected certificates benefit from a yield maintenance agreement with the yield maintenance provider. The yield maintenance agreement has special federal income tax aspects; see “Federal income tax consequences—Yield maintenance payments” in this prospectus supplement. Series overview—the mortgage loans at June 1, 2007 (the cut-off date) The mortgage loans have been divided into two pools of mortgage loans. The mortgage loans in pool I are mortgage loans that have original maturities of at least 17 but not more than 30 years. The mortgage loans in pool II have original maturities of at least 10 but not more than 15 years. CMSI has made representations and warranties to the Trustee as to the description, condition, title, lien priority, payment status, legality and other matters regarding the mortgage loans. If there is a breach of a representation or warranty for a mortgage loan that materially and adversely affects the certificate holders, CMSI must cure the breach, repurchase the loan or substitute eligible mortgage loans. See “The mortgage loans—Representations by CMSI” and “—Repurchase or substitution of mortgage loans” in the core prospectus. 9 Pool I Pool II Total Combined Number 2,802 96 2,898 Scheduled principal balance (± up to 5%) $949,544,410 $21,184,206 $970,728,616 less than $300,000 29.13% 55.42% 29.70% less than $500,000 58.71% 82.46% 59.23% greater than $1 million 3.88% None 3.80% Fixed rate one- to four-family residential, of which single-family detached dwellings 79.52% 73.56% 79.39% condominiums, condotel, townhouses, rowhouses or cooperative apartments 11.44% 12.17% 11.46% investment properties 8.61% 15.52% 8.76% determined by CMSI to be primary residence of homeowner 88.71% 79.79% 88.51% Geographic concentration California 36.18% 25.56% 35.95% Florida 9.01% 4.64% 8.92% Illinois 4.96% 7.37% 5.01% New York 8.63% 21.10% 8.90% Pennsylvania 1.44% 5.17% 1.52% any other state No more than 5% No more than 5% No more than 5% any one zip code 0.37% 4.23% 0.36% Loan-to-value ratios at origination (taking into account the loanable value of additional collateral) greater than 80% 2.69% 3.67% 2.71% greater than 90% 0.30% None 0.29% greater than 95% None None None weighted average 72.65% 57.73% 72.33% Mortgage loans for which additional collateral(i.e., collateral other than the mortgaged property) was considered in calculating loan-to-value ratios None None None approximate weighted average loan-to-value ratio of such loans if additional collateral is not taken into account N/A N/A N/A Range of interest rates on mortgage loans (before deduction of servicing fee) 5.375% to 7.875% 5.625% to 7.375% 5.375% to 7.875% Weighted average mortgage interest rate (before deduction of servicing fee) 6.549% 6.123% 6.540% Servicing fee 0.25% 0.25% 0.25% Range of original maturities 17 to 30 years 10 to 15 years 10 to 30 years Latest scheduled maturity June, 1 2037 June, 1 2022 June, 1 2037 Weighted average remaining term to stated maturity 358 months 178 months 354 months 10 Pool I Pool II Total Combined Weighted average original term to maturity 359 months 179 months 355 months Target rate 6.0% 5.5% N/A Discount mortgage loans—i.e., loans with net loan rates (interest rate less servicing fee) less than the target rate number 205 2 N/A scheduled principal balance $90,108,164 $611,820 N/A weighted average interest rate 6.023% 5.625% N/A weighted average remaining term to stated maturity 357 months 179 months N/A weighted average original term to maturity 359 months 180 months N/A Premium mortgage loans—i.e., loans with net loan rates (interest rate less servicing fee) greater than or equal to the target rate Number 2,597 94 N/A scheduled principal balance $859,436,246 $20,572,386 N/A weighted average interest rate 6.604% 6.138% N/A weighted average remaining term to stated maturity 358 months 178 months N/A weighted average original term to maturity 359 months 179 months N/A Originated from May 1, 2006 through June 1, 2007 August 1, 2006 through June 1, 2007 May 1, 2006 through June 1, 2007 Mortgage loans originated under the Alt-A: Full/Alt program 26.41% 20.75% 26.29% Stated Income/Verified Assets program 56.07% 42.82% 55.78% No Ratio (No Income/Verified Assets) program 5.00% 14.00% 5.20% Stated Income/Stated Assets program 11.26% 14.88% 11.33% No Income/No Assets program 1.26% 7.56% 1.40% Verified Income/No Assets program None None None Refinanced mortgage loans 65.97% 93.42% 66.57% “Home loans” subject to the Georgia Fair Lending Act and originated on or before the Act’s amendment, effective March 7, 2003. None None None In the preceding tables: ·All mortgage loans were originated or acquired by CitiMortgage. ·Percentages of mortgage loans shown above are percentages of scheduled principal balance. Interest rates and servicing fee shown above are per annum. Amounts and percentages relating to premium and discount loans are approximate. Series risk factors You should consider the following risk factors for this series, as well as the general risk factors for the certificates discussed in the core prospectus, before you purchase any certificates. 11 Alt-A mortgage loans All the mortgage loans are Alt-A loans. Alt-A loans may involve higher loan-to-value ratios, different property types or more limited borrower documentation than other mortgage loans securitized by CMSI. Alt-A loans are described in the core prospectus under “Mortgage loan underwriting—Alt-A loans.” Interest-only mortgage loans Approximately $419.7 million (principal amount) of the mortgage loans are interest-only mortgage loans, distributed among the pools as follows: Pool I 44.20% Pool II 0.00 Combined 43.23% The interest-only mortgage loans require homeowners to pay interest but not principal for the first 10 years of these loans; after 10 years, homeowners must make level payments of principal and interest for the next 20 years so as to fully amortize their loan. Risks attendant to interest-only mortgage loans are described in the core prospectus under “General risk factors — Interest-only mortgage loans.” Yield maintenance payments: counterparty risk Under certain circumstances, the paying agent may receive yield maintenance payments from the yield maintenance provider to be distributed to the holders of yield protected certificates. See “Allocations and distributions—Yield maintenance” below. The paying agent’s ability to make these distributions will be subject to the credit risk of the yield maintenance provider. Limited senior status for ratio-stripped IO classes A ratio-stripped IO class is not entitled to all the benefits of subordination afforded to the other senior classes, nor is a ratio-stripped IO class entitled to reimbursement of the type afforded a ratio-stripped PO class. In particular, a principal loss on a premium mortgage loan in a pool will reduce interest allocations to the related ratio-stripped IO class. See “Subordination—Limited senior status for ratio-stripped IO classes” in the core prospectus. Housing price cycle There is growing evidence that home prices in many areas of the United States have declined from a recent cyclical high, with some commentators suggesting that home prices could fall substantially in the near future. Meanwhile, defaults on residential mortgage loans have been increasing. A substantial fall in housing prices could increase defaults on the mortgage loans, and would reduce the amount that could be realized on foreclosure. This effect could be larger for Alt-A pools. The mortgage loans Detailed information The detailed description of the mortgage loans at the end of this supplement contains additional information on the mortgage loans expected to be included in the Trust on the closing date. The mortgage loans actually included in the Trust may differ from the description in this supplement, but the differences will not be material. Selection Currently, CitiMortgage originates most fixed-rate non-conforming mortgage loans for sale rather than to be held in portfolio. CitiMortgage may sell such loans in bulk or securitize them, depending on market conditions. Mortgage loans included in this series represent all fixed-rate non-conforming Alt-A loans recently originated by CitiMortgage or purchased from its affiliates, except that ·loans with FICO scores below 620, or with original principal balances greater than $2.5 million, are generally not included in the pool, ·a few recently originated loans are not included because of irregularities or data inconsistencies, ·a few loans originated earlier are included because their irregularities or data inconsistencies have recently been resolved, and 12 ·some loans may be held in portfolio because of special circumstances or market conditions. Allocations and distributions Senior target-rate class allocations On each distribution day before the subordination depletion date, the aggregate scheduled and unscheduled principal allocated to the senior target-rate classes of a group will be allocated to the individual senior target-rate classes of that group as follows: Group I: Principal allocated to the group I senior target-rate classes from the pool I target-rate strip will be allocated sequentially as follows: First, to classes IA-3 and IA-22, the amounts determined under ‘‘NAS classes’’ below. Second, concurrently as follows: a. 24.6052118149% sequentially in the following order: i.the lesser of (a) 99.00% of the available amount, and (b) $1,593,342, sequentially in the following order: (A)concurrently to classes IA-5 and IA-8, in proportion to their principal balances, the lesser of (a) 95.00% of theavailable amount, and (b) $900,853; (B) concurrently to classes IA-4, IA-6 and IA-9 in proportion to their principal balances until their principal balances are reduced to zero; (C) concurrently to classes IA-5 and IA-8 in proportion to their principal balances until their principal balances are reduced to zero; ii.to class IA-1 until its principal balance is reduced to zero; iii.concurrently to classes IA-5 and IA-8, in proportion to their principal balances, the lesser of (a) 95.00% of the available amount, and (b) $900,853 (less any amounts distributed to the classes IA-5 and IA-8 above in clause (a)(i)(A)); iv.concurrently to classes IA-4, IA-6 and IA-9 in proportion to their principal balances until their principal balances are reduced to zero; v.concurrently to classes IA-5 and IA-8 in proportion to their principal balances until their principal balances are reduced to zero; and vi.until an aggregate of $9,868,000 is distributed under this clause (vi) for all distribution days, concurrently as follows: (A)50% to class IA-19 until its principal balance is reduced to zero; and (B)50%, sequentially to classes IA-20 and IA-21, in that order, until their principal balances are reduced to zero. b.8.3080363877% sequentially in the following order: (i)to class IA-7 until its principal balance is reduced to zero; and (ii)until an aggregate of $ 1,642,000 is distributed under this clause (ii) for all distribution days, concurrently, as follows: (A)50% to class IA-19 until its principal balance is reduced to zero; and (B)50%, sequentially to classes IA-20 and IA-21, in that order, until their principal balances are reduced to zero. c.67.0867517974% sequentially in the following order: (i) concurrently, as follows: (A)37.9798709321%, concurrently to classes IA-10 and IA-14 in proportion to their principal balances until their principal balances are reduced to zero; (B)50.4849681185%, sequentially in the following order: (1)concurrently, 30% to class IA-11 and 70% to class IA-12, until the principal balance of the class IA-11 is reduced to zero; and (2)concurrently, 68.75% to class IA-12 and 31.25% to class IA-13, until their principal balances have been reduced to zero; (C)11.5351609494%, sequentially, as follows: (1)to the class IA-15, until its principal balance is reduced to its planned balance for that 13 distribution day as shown in “-Pac classes” below; (2)to the class IA-16, until its principal balance is reduced to its targeted balance for that distribution day as shown in “-Tac classes” below; (3)to class IA-17 until its principal balance is reduced to zero; (4)to class IA-16 without regard to its targeted balance until its principal balance is reduced to zero; (5)to class IA-18 until its principal balance is reduced to zero; and (6)to class IA-15 without regard to its planned balance until its principal balance is reduced to zero; (ii) until an aggregate of $45,210,000 is distributed under this clause (ii) for all distribution days, concurrently as follows: (A)50% to class IA-19 until its principal balance is reduced to zero; and (B)50%, sequentially to classes IA-20 and IA-21, in that order, until their principal balances are reduced to zero. Third, concurrently, to classes IA-3 and IA-22, in proportion to their principal balances until their principal balances are reduced to zero. Group II: Principal allocated to the group II senior target-rate classes from the pool II target-rate strip will be allocated to class IIA-1 until its principal balance is reduced to zero. Beginning on the subordination depletion date, the priorities stated above will cease to be in effect and, except as may otherwise be provided in “Super senior and super senior support classes” below, the principal allocation for the senior target-rate classes of each group will be allocated to the senior target-rate classes of the group in proportion to their principal balances on the preceding day. On the first distribution day, the senior target-rate classes are expected to be allocated between 94.28% and 95.28% of scheduled principal payments on the target-rate strips. Accrual and accrual directed classes While an accrual class may receive principal distributions prior to the subordination depletion date, an accrual class will not receive current interest distributions prior to the earlier of its accrual termination day or the subordination depletion date. On each such prior distribution day, before interest is distributed to the accrual classes IA-17, IA-18 and IA-21, first, interest that is accrued on the principal balance of the accrual class IA-18 will be redirected to make principal payments on the accrual directed class IA-16 until its principal balance is reduced to its targeted balance for that distribution day, and any remaining interest on class IA-18 will be redirected sequentially to make principal payments on accrual directed classes IA-17 and IA-16, in that order; second, interest that is accrued on the principal balance of the accrual class IA-17 will be redirected to make principal payments on the accrual directed class IA-16 until its principal balance is reduced to its targeted balance for that distribution date, and any remaining interest on class IA-17 will be redirected to class IA-17 itself; and third, interest that is accrued on the principal balance of the accrual class IA-21 will be redirected to make principal payments to the accrual directed class IA-20 until its principal balance is reduced to zero. The accrual termination day for an accrual class will be the first distribution day after the principal balance of each of its accrual directed classes is reduced to zero. An accrual class’s principal balance will be increased by the amount of any interest distribution that is redirected to other classes as principal. Distributions to accrual classes are described in greater detail in “Distributions—Accrual and accrual directed classes” in the core prospectus. 14 Prepayments and other unscheduled principal For the first nine years—that is, for distribution days 1 through 108—and, under the circumstances described below, for later distribution days, the senior target-rate classes of each group will receive disproportionately large allocations of unscheduled principal payments received during the preceding month on the target-rate strip of the related pool, as follows: ·Subject to the following provisos, on each distribution day the senior target-rate classes of a group will be allocated, in the aggregate, their proportionate share (based on principal balances of the group’s senior target-rate classes and the group’s subordinated target-rate component classes), plus the following percentage of the group’s subordinated target-rate component classes’ proportionate share, of unscheduled principal payments: distribution day percentage 1 – 60 100% 61 – 72 70% 73 – 84 60% 85 – 96 40% 97 – 108 20% 109 and after 0% provided, that for any distribution day, ·if the ratio of the aggregate principal balance of the senior target-rate classes of all groups to the aggregate principal balance of all the target-rate classes exceeds that ratio on the cut-off date, the senior target-rate classes of each group will be allocated 100% of unscheduled principal payments on the related pool’s target-rate strip; ·if the distribution day is one on which the percentage shown in the preceding table is to be reduced—that is, the 61st, 73rd, 85th, 97th or 109th distribution day—and either the cumulative loss test or the delinquency test described below are not satisfied, then the percentage will not be reduced on that distribution day or on any subsequent distribution day until both the cumulative loss and delinquency tests are passed; and ·if the cumulative loss test is not satisfied for a distribution day, the percentage of unscheduled principal payments allocated to the senior target-rate classes of a group will be the greater of (a) the percentage for that distribution day calculated in accordance with the rules stated above, or (b) the percentage on the preceding distribution day. Example: Suppose that on the 73rd distribution day, the aggregate principal balance of the senior target-rate classes of group I is $94 million, the aggregate principal balance of the subordinated group I target-rate component classes is $6 million, and the Trust received $2 million of unscheduled principal payments on the pool I target-rate strip during the preceding month. Then the senior target-rate classes of group I will be allocated their 94% proportionate share of the $2 million (that is, $1,880,000) plus, per the table, 60% of the remaining $120,000, or $72,000, for a total of $1,952,000. If, however, the ratio of the principal balance of the senior target-rate classes of all groups to the principal balance of all the target-rate classes is greater than that ratio on the cut-off date, then the senior target-rate classes of group I will receive the entire $2 million of unscheduled principal. The cumulative loss test is satisfied for a distribution day if cumulative realized losses (for all pools) through that distribution day do not exceed the following percentages of the initial principal balance of the subordinated (composite) classes: distribution day percentage of initial principal balance of subordinated (composite) classes 61 – 72 30% 73 – 84 35% 85 – 96 40% 97 – 108 45% 109 and after 50% The delinquency test is satisfied for a distribution day if the average of the aggregate scheduled principal balance of mortgage loans delinquent 60 days or more (including 15 mortgage loans in foreclosure and real estate owned by the Trust as a result of homeowner default) for that distribution day and the preceding five distribution days is either (1) less than 50% of the average of the principal balance of the subordinated classes for those distribution days, or (2) less than 2% of the average scheduled principal balance of all of the mortgage loans for those distribution days. NAS classes Classes IA-3 and IA-22 are non-accelerated senior, or NAS, classes. For the first 60 distribution days, the principal allocation for a NAS class will be zero. For distribution day 61 and after, the principal allocation for each NAS class will equal ·its proportionate share, based on the principal balances of the group’s target-rate classes, of scheduled principal payments on the related pool’s target-rate strip allocated to the group’s target-rate classes for that distribution day, plus ·the following percentage of its proportionate share, based on principal balances of the group‘s target-rate classes, of unscheduled principal payments on the related pool’s target-rate strip allocated to the group’s target-rate classes for that distribution day: distribution day percentage 0 – 60 0% 61 – 72 30% 73 – 84 40% 85 – 96 60% 97 – 108 80% 109 and after 100% A NAS class’s weighted average life will be longer, and could be significantly longer, than if it always received its proportionate share of principal distributions. Yield maintenance Class IA-1 is a class of yield protected certificates. The Bank of New York (the yield maintenance provider) has entered into one or more agreements (together, the yield maintenance agreement) with CMSI and the Trustee. Under the yield maintenance agreement, the yield maintenance provider will make yield maintenance payments for the benefit of the holders of the yield protected certificates. Each yield maintenance payment for a class of yield protected certificates will be a per annum percentage (the yieldmaintenance percentage) of an assumed principal balance for the class for the relevant distribution day. The yield maintenance percentage will equal the excess of LIBOR for that distribution day over the maximum LIBORshown below for the class, up to the maximum protection percentage shown for that class. Class Maximum LIBOR Maximum protection percentage IA-1 5.4% 3.5% Where the annual rate for a class of certificates is specified as LIBOR plus a percentage margin, subject to a maximum rate, the maximum LIBOR will be the excess of the maximum rate over the margin. Example: Suppose the annual interest rate formula for a class of yield protected certificates is LIBOR + 0.5%, subject to a maximum rate of 6%. Then 0.5% is the margin, and the maximum LIBOR is 5.5% (the 6% maximum rate minus the 0.5% margin). In the absence of a yield maintenance agreement, even if LIBOR is over 5.5% for a distribution day, certificate holders can not receive interest at an annual rate of more than 6%. Now suppose that for a distribution day, LIBOR is 6.3% and the actual principal balance of the class is $2 million, and that under a yield maintenance agreement for the class, the maximum protection percentage is 3% and the assumed principal balance for the distribution day is $1.6 million. Accordingly, the class will receive a yield maintenance payment equal to one-twelfth of 0.8% (the excess of 6.3% over the maximum LIBOR of 5.5%) of $1.6 million (the assumed principal balance), or approximately $1,067. What if LIBOR had been 9% rather than 6.3%? The excess of 9% over 5.5% is 3.5%, which is greater than the maximum protection percentage of 16 3%. Therefore, the class will receive an additional payment of only one-twelfth of 3% of $1.6 million, or $4,000. The yield maintenance payments for each class of yield protected certificates will be made to the paying agent, who will pass them through to the holders of the class of certificates in proportion to the principal balances of their certificates, but not more than will be required to pay the certificates an amount (the yield maintenance amount) for that distribution day equal to the yield maintenance percentage of the actual principal balance for the class for that distribution day. Example: Same as previously, with LIBOR 6.3%, but an assumed principal balance of $3 million, which exceeds the actual principal balance of $2 million. The yield maintenance provider will make a yield maintenance payment to the paying agent of one-twelfth of 0.8% of $3 million (the assumed principal balance), or approximately $2,000, but the class will receive only the yield maintenance amount of one-twelfth of 0.8% of $2 million (the actual principal balance), or approximately $1,333. If for any distribution day, the yield maintenance payment by the yield maintenance provider to the paying agent for a class of certificates exceeds the yield maintenance amount required to be paid to the holders of that class, the excess will be deposited in a yield maintenance reserve fund for that class maintained in an account at the paying agent. If for any distribution day, the assumed principal balance is less than the aggregate outstanding principal balance of a class of yield protected certificates, the yield maintenance payment will be less than the yield maintenance amount for the distribution day, and a shortfall will result. Amounts in the yield maintenance reserve fund for the class will be used (i)to cover any such shortfall, and (ii)for a distribution day after August 2010, to pay the yield maintenance amount. Once the principal balance of a class of yield protected certificates has been reduced to zero, or the Trust has been terminated, any funds remaining in the yield maintenance reserve fund will be paid to Greenwich Capital. The assumed principal balances for each class of yield protected certificates are: Distribution Assumed principal balance day in Class IA-1 July 2007 67,500,000.00 August 2007 67,068,679.01 September 2007 66,346,370.81 October 2007 65,337,236.89 November 2007 64,046,567.48 December 2007 62,480,777.77 January 2008 60,647,397.15 February 2008 58,555,051.23 March 2008 56,213,436.69 April 2008 53,633,288.84 May 2008 50,826,341.85 June 2008 47,805,281.88 July 2008 44,890,505.29 August 2008 42,079,579.24 September 2008 39,370,126.46 October 2008 36,759,823.91 November 2008 34,246,401.63 December 2008 31,827,641.49 January 2009 29,501,375.99 February 2009 27,265,487.14 March 2009 25,117,905.34 April 2009 23,056,608.23 May 2009 21,079,619.66 June 2009 19,185,008.61 July 2009 17,370,888.19 August 2009 15,635,414.59 September 2009 13,976,786.14 October 2009 12,393,242.34 November 2009 10,883,062.90 December 2009 9,444,566.86 January 2010 8,076,111.66 February 2010 6,776,092.28 March 2010 5,542,940.38 April 2010 4,375,123.48 May 2010 3,271,144.12 June 2010 2,229,539.07 July 2010 1,248,878.56 August 2010 327,765.50 September 2010 0.00 The yield maintenance provider will not make yield maintenance payments for the class of yield protected certificates for any distribution day after August 2010. You should note that the yield maintenance provider will determine LIBOR under the yield maintenance agreement, and may use different 17 procedures than under the provisions for interest payments on the certificates. Accordingly, yield maintenance payments could be higher or lower than if LIBOR was determined under the procedures used for determining interest due on the certificates. The “significance percentage” for the yield maintenance agreement, as calculated in accordance with Item 1115 of Regulation AB under the Securities Act of 1933 is less than 10%. Greenwich Capital will pay the yield maintenance provider for the yield maintenance agreement, and there will be no charge to the Trust. The yield maintenance provider may also have to assign the yield maintenance agreement or obtain a guaranty if the yield maintenance provider can not provide the Depositor with certain information required to enable the Depositor to fulfill its disclosure obligations under the federal securities laws. The yield maintenance provider BNY is a banking organization established under the laws of the State of New York and headquartered in New York, New York. At the date of this prospectus, BNY’s long-term senior unsecured debt is rated Aa2 by Moody's, AA- by S&P, and AA- by Fitch. These ratings are based on information obtained by the applicable rating agency from BNY and other sources, and may be changed, suspended or withdrawn as a result of changes in or unavailability of such information, by the rating agency issuing the rating. No assurance is given that any of the ratings described above will remain in effect for any given period or that the ratings will not be lowered or withdrawn. PAC classes Class IA-15 is a PAC class. Classes IA-16, IA-17 and IA-18 are the support classes for the PAC class. Theplanned balance for the PAC class for each distribution day is shown in the following table. The planned balances for the PAC class were calculated assuming that ·the mortgage loans and the certificates conform to the structuring assumptions described in “Weighted average lives and yields to maturity” below, and ·the mortgage loans are prepaid at any constant rate within the range 125% to 300% of the PSA prepayment model. Distribution day in Class IA-15 planned balance Initial $35,573,000.00 July 2007 35,506,000.48 August 2007 35,423,181.78 September 2007 35,324,909.48 October 2007 35,211,207.41 November 2007 35,082,109.23 December 2007 34,937,658.44 January 2008 34,777,908.38 February 2008 34,602,922.21 March 2008 34,412,772.88 April 2008 34,207,543.12 May 2008 33,987,325.36 June 2008 33,752,221.69 July 2008 33,502,343.81 August 2008 33,237,812.92 September 2008 32,958,759.67 October 2008 32,665,324.02 November 2008 32,357,655.19 December 2008 32,035,911.48 January 2009 31,700,260.18 February 2009 31,350,877.42 March 2009 30,987,948.03 April 2009 30,611,665.38 May 2009 30,222,231.22 June 2009 29,819,855.49 July 2009 29,404,756.13 August 2009 28,977,158.94 September 2009 28,537,297.29 October 2009 28,085,412.01 November 2009 27,623,084.63 December 2009 27,163,819.99 January 2010 26,707,598.36 February 2010 26,254,400.14 March 2010 25,804,205.85 18 Distribution day in Class IA-15 planned balance April 2010 25,356,996.14 May 2010 24,912,751.80 June 2010 24,471,453.72 July 2010 24,033,082.93 August 2010 23,597,620.59 September 2010 23,165,047.96 October 2010 22,735,346.46 November 2010 22,308,497.59 December 2010 21,884,482.99 January 2011 21,463,284.42 February 2011 21,044,883.77 March 2011 20,629,263.02 April 2011 20,216,404.29 May 2011 19,806,289.81 June 2011 19,398,901.92 July 2011 18,994,223.10 August 2011 18,592,235.90 September 2011 18,192,923.04 October 2011 17,796,267.29 November 2011 17,402,251.59 December 2011 17,010,858.96 January 2012 16,622,072.53 February 2012 16,235,875.55 March 2012 15,852,251.39 April 2012 15,471,183.50 May 2012 15,092,655.46 June 2012 14,716,650.95 July 2012 14,369,882.61 August 2012 14,025,561.74 September 2012 13,683,672.42 October 2012 13,344,198.83 November 2012 13,007,125.24 December 2012 12,672,436.05 January 2013 12,340,115.73 February 2013 12,010,148.89 March 2013 11,682,520.20 April 2013 11,357,214.47 May 2013 11,034,216.57 June 2013 10,713,511.49 July 2013 10,401,977.91 August 2013 10,092,665.26 September 2013 9,785,558.90 October 2013 9,480,644.30 November 2013 9,177,907.04 December 2013 8,877,332.76 January 2014 8,578,907.23 February 2014 8,282,616.28 March 2014 7,988,445.87 April 2014 7,696,382.01 May 2014 7,406,410.84 June 2014 7,118,518.57 July 2014 6,845,924.91 August 2014 6,576,959.15 September 2014 6,313,220.87 October 2014 6,054,615.65 November 2014 5,801,050.72 December 2014 5,552,434.88 January 2015 5,308,678.54 February 2015 5,069,693.67 March 2015 4,835,393.76 April 2015 4,605,693.81 May 2015 4,380,510.29 June 2015 4,159,761.14 July 2015 3,970,452.07 August 2015 3,784,746.08 September 2015 3,602,577.39 October 2015 3,423,881.41 November 2015 3,248,594.67 December 2015 3,076,654.85 January 2016 2,908,000.73 February 2016 2,742,572.16 March 2016 2,580,310.08 April 2016 2,421,156.47 May 2016 2,265,054.34 June 2016 2,111,947.72 July 2016 1,984,633.84 August 2016 1,859,486.93 September 2016 1,736,470.58 October 2016 1,615,548.98 November 2016 1,496,686.93 December 2016 1,379,849.79 January 2017 1,265,003.54 February 2017 1,152,114.69 March 2017 1,041,150.32 April 2017 932,078.06 May 2017 824,424.54 19 Distribution day in Class IA-15 planned balance June 2017 713,232.77 July 2017 603,998.62 August 2017 496,688.48 September 2017 391,269.35 October 2017 287,708.77 November 2017 185,974.81 December 2017 86,036.12 January 2018 0.00 TAC classes Class IA-16 is a TAC class. Class IA-17 is the support class for the TAC class. The targeted balance for the TAC class for each distribution day is shown in the following table. The targeted balances were calculated assuming that the mortgage loans and the certificates conform to the structuring assumptions described in “Weighted average lives and yields to maturity” below, and the mortgage loans are prepaid at a constant rate of 125% of the PSA prepayment model. Distribution day in Class IA-16 targeted balance Initial 20,000,000.00 July 2007 19,993,218.43 August 2007 19,986,756.28 September 2007 19,980,261.82 October 2007 19,973,734.88 November 2007 19,967,175.31 December 2007 19,960,582.95 January 2008 19,953,957.62 February 2008 19,947,299.17 March 2008 19,940,607.42 April 2008 19,933,882.21 May 2008 19,927,123.38 June 2008 19,920,330.76 July 2008 19,913,504.17 August 2008 19,906,643.45 September 2008 19,899,748.42 October 2008 19,892,818.92 November 2008 19,885,854.77 December 2008 19,878,855.81 January 2009 19,871,821.84 February 2009 19,864,752.71 March 2009 19,857,648.23 April 2009 19,850,508.23 May 2009 19,843,332.53 June 2009 19,836,120.95 July 2009 19,828,873.31 August 2009 19,821,589.44 September 2009 19,814,269.14 October 2009 19,806,912.25 November 2009 19,799,518.56 December 2009 19,792,087.92 January 2010 19,784,620.11 February 2010 19,777,114.97 March 2010 19,769,572.30 April 2010 19,761,991.92 May 2010 19,754,373.64 June 2010 19,746,717.27 July 2010 19,739,022.61 August 2010 19,731,289.48 September 2010 19,723,517.69 October 2010 19,715,707.03 November 2010 19,707,857.33 December 2010 19,699,968.37 January 2011 19,692,039.97 February 2011 19,684,071.93 March 2011 19,676,064.05 April 2011 19,668,016.12 May 2011 19,659,927.96 June 2011 19,651,799.36 July 2011 19,643,630.12 August 2011 19,635,420.02 September 2011 19,627,168.88 October 2011 19,618,876.48 November 2011 19,610,542.62 December 2011 19,602,167.10 January 2012 19,593,749.69 February 2012 19,585,290.20 March 2012 19,576,788.40 April 2012 19,568,244.10 May 2012 19,559,657.08 June 2012 19,551,027.13 July 2012 19,542,354.02 20 Distribution day in Class IA-16 targeted balance August 2012 19,533,637.55 September 2012 19,524,877.49 October 2012 19,516,073.64 November 2012 19,507,225.76 December 2012 19,498,333.65 January 2013 19,489,397.08 February 2013 19,480,415.82 March 2013 19,471,389.66 April 2013 19,462,318.36 May 2013 19,453,201.71 June 2013 19,444,039.48 July 2013 19,434,831.44 August 2013 19,425,577.35 September 2013 19,416,276.99 October 2013 19,406,930.14 November 2013 19,397,536.55 December 2013 19,388,095.99 January 2014 19,378,608.22 February 2014 19,369,073.02 March 2014 19,359,490.15 April 2014 19,349,859.36 May 2014 19,340,180.41 June 2014 19,330,453.07 July 2014 19,320,677.09 August 2014 19,309,167.67 September 2014 19,294,311.88 October 2014 19,276,190.96 November 2014 19,254,884.53 December 2014 19,230,470.74 January 2015 19,203,026.22 February 2015 19,172,626.11 March 2015 19,139,344.13 April 2015 19,103,252.56 May 2015 19,064,422.29 June 2015 19,022,922.82 July 2015 18,964,231.68 August 2015 18,903,541.49 September 2015 18,840,906.62 October 2015 18,776,380.33 November 2015 18,710,014.79 December 2015 18,641,861.15 January 2016 18,571,969.49 February 2016 18,500,388.90 March 2016 18,427,167.47 April 2016 18,352,352.29 May 2016 18,275,989.50 June 2016 18,198,124.31 July 2016 18,107,555.31 August 2016 18,016,132.79 September 2016 17,923,884.00 October 2016 17,830,835.62 November 2016 17,737,013.80 December 2016 17,642,444.18 January 2017 17,547,151.83 February 2017 17,451,161.35 March 2017 17,354,496.83 April 2017 17,257,181.85 May 2017 17,157,798.72 June 2017 17,040,246.64 July 2017 16,922,139.24 August 2017 16,803,500.30 September 2017 16,684,353.09 October 2017 16,564,720.37 November 2017 16,444,624.45 December 2017 16,324,087.10 January 2018 16,190,991.53 February 2018 15,973,194.72 March 2018 15,756,723.40 April 2018 15,541,568.24 May 2018 15,327,719.95 June 2018 15,115,169.32 July 2018 14,903,907.17 August 2018 14,693,924.39 September 2018 14,485,211.94 October 2018 14,277,760.81 November 2018 14,071,562.05 December 2018 13,866,606.77 January 2019 13,662,886.14 February 2019 13,460,391.38 March 2019 13,259,113.75 April 2019 13,059,044.57 May 2019 12,860,175.22 June 2019 12,662,497.14 July 2019 12,466,001.79 August 2019 12,270,680.71 September 2019 12,076,525.49 21 Distribution day in Class IA-16 targeted balance October 2019 11,883,527.75 November 2019 11,691,679.17 December 2019 11,500,971.50 January 2020 11,311,396.52 February 2020 11,122,946.05 March 2020 10,935,611.98 April 2020 10,749,386.24 May 2020 10,564,260.81 June 2020 10,380,227.72 July 2020 10,197,279.03 August 2020 10,015,406.88 September 2020 9,834,603.43 October 2020 9,654,860.90 November 2020 9,476,171.55 December 2020 9,298,527.68 January 2021 9,121,921.66 February 2021 8,946,345.88 March 2021 8,771,792.79 April 2021 8,598,254.87 May 2021 8,425,724.66 June 2021 8,254,194.75 July 2021 8,083,657.75 August 2021 7,914,106.32 September 2021 7,745,533.18 October 2021 7,577,931.09 November 2021 7,411,292.82 December 2021 7,245,611.23 January 2022 7,080,879.19 February 2022 6,917,089.63 March 2022 6,754,235.50 April 2022 6,592,309.81 May 2022 6,431,305.61 June 2022 6,271,215.97 July 2022 6,112,034.04 August 2022 5,953,752.97 September 2022 5,796,365.97 October 2022 5,639,866.28 November 2022 5,484,247.20 December 2022 5,329,502.04 January 2023 5,175,624.16 February 2023 5,022,606.98 March 2023 4,870,443.91 April 2023 4,719,128.46 May 2023 4,568,654.12 June 2023 4,419,014.45 July 2023 4,270,203.04 August 2023 4,122,213.52 September 2023 3,975,039.54 October 2023 3,828,674.81 November 2023 3,683,113.06 December 2023 3,538,348.05 January 2024 3,394,373.61 February 2024 3,251,183.57 March 2024 3,108,771.80 April 2024 2,967,132.21 May 2024 2,826,258.76 June 2024 2,686,145.42 July 2024 2,546,786.20 August 2024 2,408,175.16 September 2024 2,270,306.37 October 2024 2,133,173.94 November 2024 1,996,772.04 December 2024 1,861,094.82 January 2025 1,726,136.52 February 2025 1,591,891.37 March 2025 1,458,353.65 April 2025 1,325,517.68 May 2025 1,193,377.78 June 2025 1,061,928.33 July 2025 931,163.75 August 2025 801,078.45 September 2025 671,666.91 October 2025 542,923.62 November 2025 414,843.10 December 2025 287,419.92 January 2026 160,648.66 February 2026 34,523.93 March 2026 0.00 Cross-collateralization This is a cross-collateralized multiple-pool series, as described in “Multiple pool series” and “Cross-collateralization” in the core prospectus. In certain circumstances, losses on mortgage loans in one pool may be absorbed by, and some payments received on mortgage loans in one pool may be distributed to, classes in unrelated groups, as described in the core prospectus. 22 Because the pool II target-rate strip has a lower interest rate than the pool I target-rate strip, if group I is undercollateralized after the subordination depletion date, interest payments from the pool II target-rate strip that remain after interest distributions to the group II target-rate classes will not be sufficient to fully cover interest shortfalls on the group I target-rate classes. Super senior and super senior support classes The following table lists the super senior classes, and their respective super senior support classes. Super senior class Super senior support class Support amount IA-5 IA-8 $4,600,000 IA-4 IA-9 2,703,000 IA-6 IA-9 1,187,000 IA-10 IA-14 4,717,000 IA-11 IA-14 1,318,000 IA-12 IA-14 4,504,000 IA-1 IA-22 3,510,000 IA-3 IA-22 4,448,000 IA-13 IA-22 650,000 IA-15 IA-22 925,000 IA-16 IA-22 1,040,000 IA-19 IA-22 1,475,000 IA-20 IA-22 903,000 IA-21 IA-22 573,000 After the subordination depletion date, losses (other than non-subordinated losses) on a target-rate strip that would otherwise reduce the principal balance of the super senior classes will instead reduce the principal balance of the related super senior support class up to any support amount shown above for such class. Maintenance of subordination The degree of credit enhancement enjoyed by a class due to subordination may be measured by that class’s subordination level, which is the sum of the class percentages of all classes that are subordinated to that class. On the closing date, the following classes will have the following approximate initial subordination levels: Class % $ Class A: 5.20% $50,477,939 Class B-1: 2.60 $25,239,939 Class B-2: 1.75 $16,987,939 Class B-3: 1.10 $10,678,939 Thus, the subordinated classes will have an aggregate principal balance on the closing date that is approximately 5.2% of the aggregate principal balance of all the classes. The subordinated classes are also entitled to maintain a degree of credit enhancement by subordination throughout the life of the transaction. If on a distribution day, a subordinated class has an impaired subordination level—that is, its subordination level on that day is less than its initial subordination level—then all principal originally allocated to the subordinated classes will be allocated to the most senior of the subordinated classes with an impaired subordination level and to those subordinated classes that are senior to the impaired class, in proportion to their principal balances, up to those classes’ principal balances, and any remainder will be allocated to the remaining subordinated classes, in order of seniority, up to those classes’ principal balances. Example: Suppose that on a distribution day, (a) each of classes B-1 through B-6 has a principal balance of $1,000, (b) the aggregate principal allocation to the subordinated classes is $3,120, and (c) class B-2 has an impaired subordination level. Then on that distribution day (1) the entire amount allocated to the subordinated classes will be allocated to classes B-1 and B-2, in proportion to their principal balances, up to their principal balances, and (2) the remaining $1,120 will be allocated to class B-3 until its principal balance is reduced to zero, and (3) the remaining $120 will be allocated to class B-4. Because this is a cross-collateralized multiple-pool series, impairment of subordination for subordinated classes will be determined based on composite class principal balances, not component class principal balances. In determining whether a composite class has an impaired subordination level, the principal balance of the composite class will equal the sum of the principal balances of its component classes. If a subordinated composite class has an impaired subordination level, then 23 principal will be allocated among the subordinated composite classes as described above. The principal balance of each component class will then be adjusted so that the principal balance of the component class from each group will be in the same proportion for each subordinated composite class. Special hazard, bankruptcy and fraud loss limits There are no special hazard, bankruptcy or fraudloss limits. Weighted average lives and yields to maturity The following tables of weighted average lives and yields to maturity have been prepared using the following structuring assumptions: ·The mortgage loans and the classes have the characteristics set forth in “Summary—Series overview” above, without regard to any variation or approximation provided for in that section. ·The mortgage loans in the pools prepay at the indicated percentage of the PPC prepayment model. ·Scheduled payments of principal and interest on the mortgage loans are received in a timely manner. ·CMSI does not make a clean-up call. ·You purchase the certificates on the closing date. ·Each discount loan (other than an IO loan) in pool I, each discount IO loan in pool I, and each discount loan in pool II has an original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period (if applicable) equal to the weighted average of the original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period for all the discount loans in the related pool or sub-pool, as shown in the table below. ·Each premium loan (other than an IO loan) in pool I, each premium IO loan in pool I, and each premium loan in pool II has an original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period (if applicable) equal to the weighted average of the original term to maturity, remaining term to stated maturity, gross interest rate, and remaining IO period for all the premium loans in the related pool or sub-pool, as shown in the table below. Discount loans Pool I (other than IO) Pool I (IO only) Pool II Weighted average original term to maturity 359 360 180 Weighted average remaining term to stated maturity 357 358 179 Gross weighted average interest rate 6.0373066855% 5.9943662611% 5.6250000000% Aggregate scheduled principal balance $59,153,045.52 $30,955,118.85 $611,819.68 Weighted average remaining IO period N/A 118 N/A 24 Premium loans Pool I (other than IO) Pool I (IO only) Pool II Weighted average original term to maturity 358 360 179 Weighted average remaining term to stated maturity 357 359 178 Gross weighted average interest rate 6.6048868190% 6.6038221372% 6.1376369531% Aggregate scheduled principal balance $470,733,123.69 $388,703,121.86 $20,572,386.39 Weighted average remaining IO period N/A 119 N/A In the following tables, ·for any IO classes, the percentages shown are notional balances as a percent of initial notional balances, and ·‘*’ indicates that between zero and 0.5% of initial principal or notional balance is outstanding. The prepayment models, the structuring assumptions and the other assumptions described below are made for illustrative purposes only. It is highly unlikely that the mortgage loans will prepay at a constant rate until maturity or that the mortgage loans in each pool will prepay at the same rate. The characteristics of the actual mortgage loans are also likely to differ from the structuring and other assumptions. As a result, the actual principal or notional balances, weighted average lives and pre-tax yields of the certificates are likely to differ from those shown in the tables in this “Weighted average lives and yields to maturity” section, even if all of the mortgage loans prepay at the indicated percentages of the prepayment model. We urge you to consult your investment advisor and to make your investment decision based on your own determination as to anticipated rates of prepayment under a variety of scenarios and the suitability of a class of certificates to your investment objectives. 25 Principal balance as percent of initial principal balance Classes IA-1 and 1A-2 Classes IA-3 andIA-22 Classes IA-4,IA-6 and IA-9 Percentage of prepayment model Percentage of prepayment model Percentage of prepayment model Distribution day 0% 50% 100% 150% 200% 0% 50% 100% 150% 200% 0% 50% 100% 150% 200% Initial 100 100 100 100 100 100 100 100 100 100 100 100 100 100 100 June 25, 2008 100 94 66 35 4 100 100 100 100 100 100 86 84 84 84 June 25, 2009 100 83 25 0 0 100 100 100 100 100 100 70 67 30 0 June 25, 2010 100 77 1 0 0 100 100 100 100 100 100 53 51 0 0 June 25, 2011 100 75 0 0 0 100 100 100 100 37 99 37 21 0 0 June 25, 2012 100 75 0 0 0 100 100 100 69 0 99 23 3 0 0 June 25, 2013 100 75 0 0 0 99 95 91 32 0 99 17 0 0 0 June 25, 2014 100 75 0 0 0 98 90 81 12 0 99 3 0 0 0 June 25, 2015 100 63 0 0 0 97 82 68 3 0 99 0 0 0 0 June 25, 2016 100 52 0 0 0 96 73 54 * 0 98 0 0 0 0 June 25, 2017 100 43 0 0 0 95 64 41 * 0 98 0 0 0 0 June 25, 2018 100 35 0 0 0 92 55 30 * 0 98 0 0 0 0 June 25, 2019 100 28 0 0 0 90 47 22 * 0 97 0 0 0 0 June 25, 2020 100 22 0 0 0 87 40 16 * 0 97 0 0 0 0 June 25, 2021 99 16 0 0 0 84 34 12 * 0 96 0 0 0 0 June 25, 2022 99 11 0 0 0 81 29 9 * 0 96 0 0 0 0 June 25, 2023 99 7 0 0 0 78 24 6 * 0 95 0 0 0 0 June 25, 2024 99 4 0 0 0 74 20 5 * 0 94 0 0 0 0 June 25, 2025 99 1 0 0 0 70 17 3 * 0 94 0 0 0 0 June 25, 2026 99 0 0 0 0 66 14 2 * 0 93 0 0 0 0 June 25, 2027 99 0 0 0 0 62 12 2 * 0 80 0 0 0 0 June 25, 2028 99 0 0 0 0 57 9 1 * 0 63 0 0 0 0 June 25, 2029 99 0 0 0 0 52 8 1 * 0 45 0 0 0 0 June 25, 2030 98 0 0 0 0 47 6 1 * 0 25 0 0 0 0 June 25, 2031 98 0 0 0 0 41 5 * * 0 4 0 0 0 0 June 25, 2032 84 0 0 0 0 35 3 * * 0 0 0 0 0 0 June 25, 2033 66 0 0 0 0 29 3 * * 0 0 0 0 0 0 June 25, 2034 47 0 0 0 0 22 2 * * 0 0 0 0 0 0 June 25, 2035 27 0 0 0 0 15 1 * * 0 0 0 0 0 0 June 25, 2036 5 0 0 0 0 7 * * * 0 0 0 0 0 0 June 25, 2037 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 26.68 8.92 1.47 0.85 0.63 21.28 12.85 9.98 5.72 3.90 21.22 3.44 2.76 1.67 1.22 26 Principal balance as percent of initial principal balance Classes IA-5 and IA-8 Class IA-7 Classes IA-10 and IA-14 Percentage of prepayment model Percentage of prepayment model Percentage of prepayment model Distribution day 0% 50% 100% 150% 200% 0% 50% 100% 150% 200% 0% 50% 100% 150% 200% Initial 100 100 100 100 100 100 100 100 100 100 100 100 100 100 100 June 25, 2008 98 84 84 84 84 99 89 78 67 56 99 88 77 65 54 June 25, 2009 96 69 69 69 46 99 75 54 35 19 98 73 51 31 14 June 25, 2010 94 53 53 34 0 98 63 36 15 0 98 61 31 9 0 June 25, 2011 92 38 38 0 0 97 52 22 2 0 97 49 17 0 0 June 25, 2012 89 22 22 0 0 96 43 11 0 0 96 39 6 0 0 June 25, 2013 87 7 7 0 0 95 36 5 0 0 95 32 0 0 0 June 25, 2014 84 0 0 0 0 94 30 1 0 0 94 25 0 0 0 June 25, 2015 82 0 0 0 0 93 25 0 0 0 93 20 0 0 0 June 25, 2016 79 0 0 0 0 92 21 0 0 0 91 16 0 0 0 June 25, 2017 76 0 0 0 0 91 18 0 0 0 90 12 0 0 0 June 25, 2018 70 0 0 0 0 88 15 0 0 0 88 9 0 0 0 June 25, 2019 63 0 0 0 0 86 12 0 0 0 85 7 0 0 0 June 25, 2020 56 0 0 0 0 83 10 0 0 0 82 4 0 0 0 June 25, 2021 48 0 0 0 0 80 8 0 0 0 79 2 0 0 0 June 25, 2022 40 0 0 0 0 77 7 0 0 0 76 1 0 0 0 June 25, 2023 32 0 0 0 0 74 5 0 0 0 72 0 0 0 0 June 25, 2024 23 0 0 0 0 70 4 0 0 0 68 0 0 0 0 June 25, 2025 13 0 0 0 0 67 3 0 0 0 64 0 0 0 0 June 25, 2026 3 0 0 0 0 63 2 0 0 0 60 0 0 0 0 June 25, 2027 0 0 0 0 0 58 1 0 0 0 56 0 0 0 0 June 25, 2028 0 0 0 0 0 54 * 0 0 0 51 0 0 0 0 June 25, 2029 0 0 0 0 0 49 0 0 0 0 46 0 0 0 0 June 25, 2030 0 0 0 0 0 44 0 0 0 0 40 0 0 0 0 June 25, 2031 0 0 0 0 0 38 0 0 0 0 34 0 0 0 0 June 25, 2032 0 0 0 0 0 32 0 0 0 0 28 0 0 0 0 June 25, 2033 0 0 0 0 0 26 0 0 0 0 21 0 0 0 0 June 25, 2034 0 0 0 0 0 19 0 0 0 0 14 0 0 0 0 June 25, 2035 0 0 0 0 0 12 0 0 0 0 6 0 0 0 0 June 25, 2036 0 0 0 0 0 4 0 0 0 0 0 0 0 0 0 June 25, 2037 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 12.78 3.26 3.26 2.43 1.85 20.29 5.72 2.60 1.72 1.29 19.72 4.92 2.34 1.58 1.19 27 Principal balance as percent of initial principal balance Class IA-11 Class IA-12 Class IA-13 Percentage of prepayment model Percentage of prepayment model Percentage of prepayment model Distribution day 0% 50% 100% 150% 200% 0% 50% 100% 150% 200% 0% 50% 100% 150% 200% Initial 100 100 100 100 100 100 100 100 100 100 100 100 100 100 100 June 25, 2008 99 82 66 49 32 99 88 77 65 53 100 100 100 100 100 June 25, 2009 98 61 28 0 0 98 73 51 31 14 100 100 100 97 43 June 25, 2010 96 42 0 0 0 98 60 31 9 0 100 100 98 29 0 June 25, 2011 95 25 0 0 0 97 49 17 0 0 100 100 52 0 0 June 25, 2012 94 11 0 0 0 96 39 6 0 0 100 100 17 0 0 June 25, 2013 92 0 0 0 0 95 31 0 0 0 100 98 0 0 0 June 25, 2014 91 0 0 0 0 94 25 0 0 0 100 78 0 0 0 June 25, 2015 89 0 0 0 0 93 20 0 0 0 100 62 0 0 0 June 25, 2016 87 0 0 0 0 91 16 0 0 0 100 49 0 0 0 June 25, 2017 85 0 0 0 0 90 12 0 0 0 100 39 0 0 0 June 25, 2018 82 0 0 0 0 87 9 0 0 0 100 29 0 0 0 June 25, 2019 78 0 0 0 0 85 7 0 0 0 100 21 0 0 0 June 25, 2020 73 0 0 0 0 82 4 0 0 0 100 14 0 0 0 June 25, 2021 69 0 0 0 0 79 2 0 0 0 100 7 0 0 0 June 25, 2022 64 0 0 0 0 75 1 0 0 0 100 2 0 0 0 June 25, 2023 59 0 0 0 0 72 0 0 0 0 100 0 0 0 0 June 25, 2024 53 0 0 0 0 68 0 0 0 0 100 0 0 0 0 June 25, 2025 47 0 0 0 0 64 0 0 0 0 100 0 0 0 0 June 25, 2026 41 0 0 0 0 60 0 0 0 0 100 0 0 0 0 June 25, 2027 35 0 0 0 0 55 0 0 0 0 100 0 0 0 0 June 25, 2028 27 0 0 0 0 50 0 0 0 0 100 0 0 0 0 June 25, 2029 20 0 0 0 0 45 0 0 0 0 100 0 0 0 0 June 25, 2030 12 0 0 0 0 40 0 0 0 0 100 0 0 0 0 June 25, 2031 3 0 0 0 0 34 0 0 0 0 100 0 0 0 0 June 25, 2032 0 0 0 0 0 27 0 0 0 0 86 0 0 0 0 June 25, 2033 0 0 0 0 0 21 0 0 0 0 66 0 0 0 0 June 25, 2034 0 0 0 0 0 14 0 0 0 0 43 0 0 0 0 June 25, 2035 0 0 0 0 0 6 0 0 0 0 19 0 0 0 0 June 25, 2036 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 June 25, 2037 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 16.42 2.74 1.47 1.03 0.81 19.68 4.89 2.33 1.57 1.18 26.68 9.51 4.18 2.73 1.99 28 Principal balance as percent of initial principal balance Class IA-15 Class IA-16 Class IA-17 Percentage of prepayment model Percentage of prepayment model Percentage of prepayment model Distribution day 0% 50% 100% 150% 200% 0% 50% 100% 150% 200% 0% 50% 100% 150% 200% Initial 100 100 100 100 100 100 100 100 100 100 100 100 100 100 100 June 25, 2008 99 95 95 95 86 100 81 49 17 0 106 0 0 0 0 June 25, 2009 97 84 81 50 22 99 59 0 0 0 113 0 0 0 0 June 25, 2010 96 69 50 15 0 99 50 0 0 0 120 0 0 0 0 June 25, 2011 95 55 27 0 0 98 43 0 0 0 127 0 0 0 0 June 25, 2012 93 41 9 0 0 98 38 0 0 0 135 0 0 0 0 June 25, 2013 91 30 0 0 0 97 36 0 0 0 143 0 0 0 0 June 25, 2014 90 20 0 0 0 97 36 0 0 0 152 0 0 0 0 June 25, 2015 88 12 0 0 0 96 36 0 0 0 161 0 0 0 0 June 25, 2016 86 6 0 0 0 95 34 0 0 0 171 0 0 0 0 June 25, 2017 84 2 0 0 0 95 32 0 0 0 182 0 0 0 0 June 25, 2018 80 0 0 0 0 94 27 0 0 0 193 0 0 0 0 June 25, 2019 76 0 0 0 0 93 19 0 0 0 205 0 0 0 0 June 25, 2020 71 0 0 0 0 92 12 0 0 0 218 0 0 0 0 June 25, 2021 66 0 0 0 0 92 7 0 0 0 231 0 0 0 0 June 25, 2022 61 0 0 0 0 91 2 0 0 0 245 0 0 0 0 June 25, 2023 55 0 0 0 0 90 0 0 0 0 261 0 0 0 0 June 25, 2024 49 0 0 0 0 89 0 0 0 0 277 0 0 0 0 June 25, 2025 43 0 0 0 0 88 0 0 0 0 294 0 0 0 0 June 25, 2026 36 0 0 0 0 86 0 0 0 0 312 0 0 0 0 June 25, 2027 29 0 0 0 0 85 0 0 0 0 331 0 0 0 0 June 25, 2028 21 0 0 0 0 84 0 0 0 0 351 0 0 0 0 June 25, 2029 13 0 0 0 0 82 0 0 0 0 373 0 0 0 0 June 25, 2030 4 0 0 0 0 81 0 0 0 0 396 0 0 0 0 June 25, 2031 0 0 0 0 0 70 0 0 0 0 421 0 0 0 0 June 25, 2032 0 0 0 0 0 50 0 0 0 0 446 0 0 0 0 June 25, 2033 0 0 0 0 0 29 0 0 0 0 474 0 0 0 0 June 25, 2034 0 0 0 0 0 7 0 0 0 0 503 0 0 0 0 June 25, 2035 0 0 0 0 0 0 0 0 0 0 272 0 0 0 0 June 25, 2036 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 June 25, 2037 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 15.78 4.67 3.15 2.11 1.58 23.31 5.65 1.05 0.72 0.57 28.08 0.22 0.13 0.10 0.08 29 Principal balance as percent of initial principal balance Class IA-18 Class IA-19 Class IA-20 Percentage of prepayment model Percentage of prepayment model Percentage of prepayment model Distribution day 0% 50% 100% 150% 200% 0% 50% 100% 150% 200% 0% 50% 100% 150% 200% Initial 100 100 100 100 100 100 100 100 100 100 100 100 100 100 100 June 25, 2008 106 106 106 106 0 100 100 100 100 100 96 96 96 96 96 June 25, 2009 113 113 0 0 0 100 100 100 100 100 93 93 93 93 93 June 25, 2010 120 120 0 0 0 100 100 100 100 32 89 89 89 89 0 June 25, 2011 127 127 0 0 0 100 100 100 59 0 84 84 84 17 0 June 25, 2012 135 135 0 0 0 100 100 100 0 0 80 80 80 0 0 June 25, 2013 143 143 0 0 0 100 100 90 0 0 75 75 59 0 0 June 25, 2014 152 152 0 0 0 100 100 46 0 0 70 70 0 0 0 June 25, 2015 161 161 0 0 0 100 100 18 0 0 65 65 0 0 0 June 25, 2016 171 171 0 0 0 100 100 6 0 0 59 59 0 0 0 June 25, 2017 182 182 0 0 0 100 100 4 0 0 54 54 0 0 0 June 25, 2018 193 193 0 0 0 100 100 3 0 0 47 47 0 0 0 June 25, 2019 205 205 0 0 0 100 100 2 0 0 41 41 0 0 0 June 25, 2020 218 218 0 0 0 100 100 2 0 0 34 34 0 0 0 June 25, 2021 231 231 0 0 0 100 100 1 0 0 27 27 0 0 0 June 25, 2022 245 245 0 0 0 100 100 1 0 0 19 19 0 0 0 June 25, 2023 261 0 0 0 0 100 92 1 0 0 11 0 0 0 0 June 25, 2024 277 0 0 0 0 100 80 1 0 0 2 0 0 0 0 June 25, 2025 294 0 0 0 0 100 70 * 0 0 0 0 0 0 0 June 25, 2026 312 0 0 0 0 100 60 * 0 0 0 0 0 0 0 June 25, 2027 331 0 0 0 0 100 50 * 0 0 0 0 0 0 0 June 25, 2028 351 0 0 0 0 100 41 * 0 0 0 0 0 0 0 June 25, 2029 373 0 0 0 0 100 33 * 0 0 0 0 0 0 0 June 25, 2030 396 0 0 0 0 100 26 * 0 0 0 0 0 0 0 June 25, 2031 421 0 0 0 0 100 20 * 0 0 0 0 0 0 0 June 25, 2032 446 0 0 0 0 100 15 * 0 0 0 0 0 0 0 June 25, 2033 474 0 0 0 0 100 11 * 0 0 0 0 0 0 0 June 25, 2034 503 0 0 0 0 100 7 * 0 0 0 0 0 0 0 June 25, 2035 534 0 0 0 0 100 4 * 0 0 0 0 0 0 0 June 25, 2036 0 0 0 0 0 83 2 * 0 0 0 0 0 0 0 June 25, 2037 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 28.83 15.4 1.91 1.22 0.91 29.39 20.66 7.33 4.10 2.93 10.00 9.89 5.55 3.62 2.66 30 Principal balance as percent of initial principal balance Class IA-21 Class IA-IO Class IIA-1 Percentage of prepayment model Percentage of prepayment model Percentage of prepayment model Distribution day 0% 50% 100% 150% 200% 0% 50% 100% 150% 200% 0% 50% 100% 150% 200% Initial 100 100 100 100 100 100 100 100 100 100 100 100 100 100 100 June 25, 2008 106 106 106 106 106 99 91 82 73 64 96 87 78 69 60 June 25, 2009 112 112 112 112 112 99 79 62 47 33 91 72 55 40 27 June 25, 2010 118 118 118 118 84 98 69 47 30 17 86 60 39 23 11 June 25, 2011 125 125 125 125 0 97 61 35 19 9 81 49 27 12 3 June 25, 2012 132 132 132 0 0 96 53 27 12 5 76 40 18 6 0 June 25, 2013 139 139 139 0 0 96 46 20 8 2 70 32 12 2 0 June 25, 2014 147 147 119 0 0 95 40 15 5 1 64 25 8 1 0 June 25, 2015 155 155 46 0 0 94 35 11 3 1 57 20 5 * 0 June 25, 2016 164 164 15 0 0 93 30 9 2 * 50 15 3 * 0 June 25, 2017 173 173 12 0 0 92 26 6 1 * 43 11 2 * 0 June 25, 2018 183 183 9 0 0 89 23 5 1 * 35 8 1 * 0 June 25, 2019 193 193 6 0 0 87 19 3 * * 27 6 1 * 0 June 25, 2020 204 204 5 0 0 84 17 3 * * 18 3 * * 0 June 25, 2021 216 216 3 0 0 81 14 2 * * 8 1 * * 0 June 25, 2022 228 228 2 0 0 78 12 1 * * 0 0 0 0 0 June 25, 2023 241 236 2 0 0 75 10 1 * * 0 0 0 0 0 June 25, 2024 254 207 1 0 0 72 8 1 * * 0 0 0 0 0 June 25, 2025 258 181 1 0 0 68 7 1 * * 0 0 0 0 0 June 25, 2026 258 154 1 0 0 64 6 * * * 0 0 0 0 0 June 25, 2027 258 128 * 0 0 60 5 * * * 0 0 0 0 0 June 25, 2028 258 105 * 0 0 55 4 * * * 0 0 0 0 0 June 25, 2029 258 86 * 0 0 51 3 * * * 0 0 0 0 0 June 25, 2030 258 68 * 0 0 45 2 * * * 0 0 0 0 0 June 25, 2031 258 53 * 0 0 40 2 * * * 0 0 0 0 0 June 25, 2032 258 39 * 0 0 34 1 * * * 0 0 0 0 0 June 25, 2033 258 28 * 0 0 28 1 * * * 0 0 0 0 0 June 25, 2034 258 19 * 0 0 21 1 * * * 0 0 0 0 0 June 25, 2035 258 11 * 0 0 14 * 0 0 0 0 0 June 25, 2036 213 5 * 0 0 7 * 0 0 0 0 0 June 25, 2037 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 29.39 21.05 8.12 4.32 3.09 20.66 7.2 3.84 2.53 1.85 8.56 4.83 3.02 2.06 1.54 31 Principal balance as percent of initial principal balance Class IIA-IO Class A-PO Classes B-1, B-2 and B-3 Percentage of prepayment model Percentage of prepayment model Percentage of prepayment model Distribution day 0% 50% 100% 150% 200% 0% 50% 100% 150% 200% 0% 50% 100% 150% 200% Initial 100 100 100 100 100 100 100 100 100 100 100 100 100 100 100 June 25, 2008 96 87 79 71 62 99 90 81 71 62 99 99 99 99 99 June 25, 2009 91 73 57 43 31 98 79 61 45 32 99 99 99 99 99 June 25, 2010 86 61 41 26 15 98 68 46 29 16 98 98 98 98 98 June 25, 2011 81 51 29 16 7 97 60 34 18 8 97 97 97 97 97 June 25, 2012 76 42 21 9 4 96 52 26 12 4 96 96 96 96 87 June 25, 2013 70 34 15 6 2 95 45 19 7 2 95 91 88 83 45 June 25, 2014 64 27 10 3 1 93 39 15 5 1 94 86 78 69 23 June 25, 2015 57 21 7 2 * 92 34 11 3 1 93 79 65 52 12 June 25, 2016 50 17 5 1 * 91 30 8 2 * 92 70 52 36 6 June 25, 2017 43 12 3 1 * 89 26 6 1 * 90 61 39 23 3 June 25, 2018 35 9 2 * * 87 22 5 1 * 88 52 29 14 2 June 25, 2019 27 6 1 * * 84 19 3 * * 85 44 21 9 1 June 25, 2020 18 4 1 * * 82 16 2 * * 82 38 15 5 * June 25, 2021 8 1 * * * 79 14 2 * * 79 32 11 3 * June 25, 2022 0 0 0 0 0 76 11 1 * * 76 27 8 2 * June 25, 2023 0 0 0 0 0 72 10 1 * * 73 23 6 1 * June 25, 2024 0 0 0 0 0 69 8 1 * * 70 19 4 1 * June 25, 2025 0 0 0 0 0 65 7 * * * 66 16 3 * * June 25, 2026 0 0 0 0 0 61 6 * * * 62 13 2 * * June 25, 2027 0 0 0 0 0 57 5 * * * 58 11 2 * * June 25, 2028 0 0 0 0 0 53 4 * * * 54 9 1 * * June 25, 2029 0 0 0 0 0 48 3 * * * 49 7 1 * * June 25, 2030 0 0 0 0 0 43 2 * * 0 44 6 1 * * June 25, 2031 0 0 0 0 0 38 2 * * 0 39 4 * * * June 25, 2032 0 0 0 0 0 32 1 * * 0 33 3 * * * June 25, 2033 0 0 0 0 0 26 1 * * 0 27 2 * * * June 25, 2034 0 0 0 0 0 20 1 * * 0 21 2 * * * June 25, 2035 0 0 0 0 0 13 * * * 0 14 1 * * * June 25, 2036 0 0 0 0 0 6 * * 0 0 6 * * * 0 June 25, 2037 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Weighted average life (years) 8.56 4.98 3.23 2.30 1.74 20.12 7.07 3.77 2.47 1.80 20.34 12.38 9.66 8.40 6.23 32 Yields on certain classes The following tables indicate sensitivity to various rates of prepayment on the mortgage loans of the pre-tax yields to maturity on a corporate bond equivalent basis of the classes shown below. In addition to the structuring assumptions described in “Weighted average lives and yields to maturity” above, we have assumed that the classes have the following purchase prices : Class Purchase price (as % of initial principal or notional balance)* IA-2 0.375000% IA-IO 1.21724% IIA-IO 1.61020% A-PO 62.00% B-2 91.00% B-3 79.00% *Plus accrued interest from June 25, 2007 for class IA-2, and from June 1, 2007 for the ratio-stripped IO classes, and classes B-2 and B-3. You should note that the only prepayments that affect ·the class IA-2certificates are prepayments on the hypothetical loans in their related target-rate strips, ·ratio-stripped PO class certificates are prepayments on the hypothetical loans in their related PO strips, ·ratio-stripped IO class certificates are prepayments on the hypothetical loans in their related IO strips, and ·the class B-2 and B-3 certificates are prepayments on the hypothetical loans in the target-rate strips. The pre-tax yields set forth in the following tables were calculated by ·determining the monthly discount rates that, when applied to the streams of cash flows assumed to be paid on the certificates, would make the discounted present value of the assumed stream of cash flows equal to the assumed purchase price on the closing date for each class, and ·converting the monthly rates to corporate bond equivalent rates. The calculation does not take into account the interest rates at which you might reinvest distributions received by you on the certificates. In the following tables, “**” indicates a pre-tax yield less than or equal to (100)%. Pre-tax yield to maturity of class IA-2 Level of LIBOR Percentage of prepayment model 0% 50% 100% 150% 200% 4.000% 581.509% 571.803% 493.430% 388.199% 283.806% 4.500% 325.139 315.133 248.189 160.409 81.156 5.000% 124.000 114.357 49.333 (25.986) (79.360) 5.320% 22.185 13.508 (75.604) ** ** 5.400% * Pre-tax yields to maturity Class Percentage of prepayment model 0% 50% 100% 150% 200% A-PO 2.474% 8.345% 16.183% 24.831% 34.303% IA-IO 29.302 16.467 2.780 (11.959) (28.037) IIA-IO 16.655 4.502 (8.475) (22.471) (37.774) 33 In the following yield tables for classes B-2 and B-3, we assumed that ·scheduled interest and principal payments on the mortgage loans are received timely, except for mortgage loans on which defaults occur in accordance with the indicated percentages of SDA, ·defaults on the mortgage loans in each pool will at all times occur at the same rate, ·all defaulted loans are liquidated after exactly 12 months, ·there are realized losses of a percentage (referred to in the tables as the “loss severity” percentage) of the principal balance at liquidation of the defaulted mortgage loans, ·all realized losses are covered by subordination, ·the class A prepayment percentages are reduced only when permitted as described under “Allocations and distributions—Prepayments and other unscheduled principal” above, and ·there are no reductions to interest allocations due to prepayment interest shortfalls. Pre-tax yield to maturity of class B-2 Percentage of prepayment model SDA percentage 20% loss severity 30% loss severity 50% 100% 150% 50% 100% 150% 50% 7.208% 7.389% 7.518% 7.204% 7.389% 7.517% 100% 7.213 7.392 7.518 7.212 7.390 7.518 150% 7.214 7.392 7.519 7.222 7.393 7.519 200% 7.229 7.396 7.520 7.243 7.393 7.519 Pre-tax yield to maturity of class B-3 Percentage of prepayment model SDA percentage 20% loss severity 30% loss severity 50% 100% 150% 50% 100% 150% 50% 9.096% 9.558% 9.884% 9.087% 9.557% 9.883% 100% 9.110 9.565 9.886 9.109 9.560 9.885 150% 9.112 9.564 9.888 9.130 9.569 9.887 200% 9.150 9.574 9.890 5.377 9.567 9.888 The following table shows aggregate realized losses on the certificates under each of the scenarios in the preceding tables, expressed as a percentage of the initial principal balance: 34 Aggregate realized losses Percentage of prepayment model SDA percentage 20% loss severity 30% loss severity 50% 100% 150% 50% 100% 150% 50% 0.230% 0.142% 0.091% 0.345% 0.213% 0.136% 100% 0.457 0.283 0.181 0.685 0.424 0.271 150% 0.680 0.422 0.270 1.020 0.633 0.405 200% 0.901 0.560 0.359 1.351 0.839 0.538 Investors should note that ·the loss severity percentage does not purport to be a historical description of loss severity experience or a prediction of the anticipated loss severity of any pool of mortgage loans, and ·even if subsequently cured, delinquencies may affect the timing of distributions on the offered subordinated classes, because the entire amount of the delinquencies would be borne by the subordinated classes in reverse order of seniority before they would affect the senior classes. Static pool information CMSI has only securitized 13 previous series of Alt-A mortgage loans. Information (so-called static pool information) regarding delinquencies, cumulative losses, prepayments and other features of 10 of those series, 2005-A1, 2006-A1 through 2006-A7, and 2007-A1 through 2007-A2, may be obtained, free of charge, by going to CitiMortgage’s website, www. citimortgagembs.com, clicking on “Reg AB,” selecting “CMALT” under “Shelf,” clicking the “Go” button and then the Microsoft Excel™ spreadsheet icon under “2Q07.” (Ignore the request to supply a user name and password.) The second tab of the spreadsheet contains definitions of terms used in the spreadsheet column headings. If you do not have the Excel program, you can read or print this information with Excel Viewer, a free program that you can download from Microsoft’s website at www.­micro­soft.­com. CMSI has not purchased or originated a material number of Alt-A loans other than the loans included in the series referred to in the preceding paragraph, and the current series. Accordingly, no “vintage data” is available for such loans. Static pool information regarding pools of residential mortgage loans composed primarily of loans other than Alt-A loans that were previously securitized by CitiMortgage may also be obtained free of charge on CitiMortgage’s website by clicking on “Reg AB,” selecting “CMSI” under “Shelf,” clicking the “Go” button, and selecting the appropriate quarter. Static pool information under the
